The opinion of the court was delivered by
Foth, C.:
Appellant’s motion for rehearing was granted in order to permit the court to consider the issues raised in this case in the broader context of those presented by several other pending cases involving the ad valorem taxation of state-assessed utilities. After careful reconsideration of the record, the arguments and the briefs, the court is convinced its initial decision was correct. The original opinion is therefore affirmed.
APPROVED BY THE COURT.
O’Connor, J., participated in the decision of this case and approved the foregoing opinion on rehearing prior to his resignation.
Prager, J., took no part in the consideration or decision of this case.